487 F.2d 1333
UNITED STATES of America, Plaintiff-Appellee,v.Freeman Jesse ARNOLD, Defendant-Appellant.In re I. A. KANAREK.
No. 73-3101.
United States Court of Appeals,Ninth Circuit.
Dec. 11, 1973.

1
Sanford H. Monroe, Los Angeles, Cal.  (I. A. Kanarek, Van Nuys, Cal., former counsel), for defendant-appellant.


2
William D. Keller, U. S. Atty., Richard Stiltz, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.


3
Before CHAMBERS and BARNES, Circuit Judges, and KING, District Judge.

ORDER ASSESSING PENALTY

4
For failure to prosecute the appeal of Freeman Jesse Arnold with due diligence, I. A. KANAREK is assessed a penalty of Two Hundred Dollars under Rule 46(c) of the Federal Rules of Appellate Procedure.


5
The said sum is to be paid into the registry of the United States District Court for the Central District of California within 14 days from the date of the filing of this order.